                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON DIVISION

United States of America, ex rel.                   )       Civ. No.: 8:16-cv-1091-DCC
Brayton “Bray” Ayers,                               )
                                                    )
                      Plaintiffs,                   )
                                                    )
               v.                                   )
                                                    )
Southern Concrete and Construction, Inc.,           )
Kelly Boulware, Joe Bolt, Kyle Bolt, and            )
John Doe,                                           )
                                                    )
            Defendants.                             )

                                            ORDER

       In this qui tam action brought by Relator Brayton Ayers (“Relator”) under the False Claims

Act (31 U.S.C. ' 3729, et seq.), the United States has intervened, and has advised the Court that

the United States and Relator will file a Joint Stipulation of Dismissal, as well as a Settlement

Agreement reached between the parties.

       The United States has moved to unseal the Relator’s Complaint (ECF No. 1), as well as the

Government’s Notice of Intervention, which motion is hereby GRANTED. The Clerk is directed

to unseal the Complaint and Notice of Intervention. Additionally, the seal shall not apply to this

Order, the forthcoming Joint Stipulation of Dismissal, Settlement Agreement, and Order of

Dismissal. All other documents remain under seal absent further order of this Court.

       So ORDERED this 31st day of May, 2019.


                                                            s/Donald C. Coggins, Jr.
                                                            United States District Judge

Spartanburg, South Carolina
